IN THE COURT OF APPEALS OF TENNESSEE

                                                        FILED
JOHNNY R. ROBERTS, SHERIFF OF        )   C/A NO. 03A01-9610-CC-00333
JOHNSON COUNTY, TENNESSEE,           )                  April 16, 1997
                                     )
     Plaintiff-Appellee,             )                  Cecil Crowson, Jr.
                                     )                  Appellate C ourt Clerk
                                     )
                                     )   APPEAL AS OF RIGHT FROM THE
v.                                   )   JOHNSON COUNTY CRIMINAL COURT
                                     )
                                     )
                                     )
GEORGE LOWE, COUNTY EXECUTIVE        )
OF JOHNSON COUNTY, TENNESSEE,        )
                                     )
     Defendant-Appellant.            )   HONORABLE ARDEN L. HILL, JUDGE




For Appellant                            For Appellee

WILLIAM B. HAWKINS                       H. RANDOLPH FALLIN
Grayson, Hawkins & Wright                Mountain City, Tennessee
Mountain City, Tennessee




                            OPINION




AFFIRMED IN PART, AS MODIFIED
REVERSED IN PART
REMANDED                                                           Susano, J.

                                 1
            This is a suit by Johnny R. Roberts (Roberts)1, Sheriff

of Johnson County, against George Lowe (Lowe), the Johnson County

Executive, for authorization and funding to hire additional

deputies and other employees2 pursuant to T.C.A. § 8-20-101, et

seq. (1993 & Supp. 1996).       In its decision of June 3, 1996, the

trial court found that Roberts had proven by a preponderance of

the evidence that in order to fully perform the duties of his

office, he required four additional deputies, one additional

jailer, two new dispatchers, and one part-time bailiff.

Accordingly, the trial court authorized those new positions and

established salaries for each.        It also awarded salary increases

for all existing positions, and made all salaries effective

retroactively to January 1, 1996.         Lowe appeals, raising five

issues which in substance present the following questions:



            1. Did the trial court err in identifying
            deputies and other positions by name in the
            judgment, and in awarding salary increases
            and specific salaries to specifically-named
            employees?

            2. Did the trial court err in making the
            salary increases effective retroactively to
            January 1, 1996?

            3. Did the trial court err in entering the
            “Supplemental Order” of July 23, 1996?

            4. Did the trial court err in its
            “Supplemental Order” by failing to authorize
            the required number of positions and fix
            salaries for those positions, and by holding
            that the new positions could be used for “any
            legitimate activity” of the Sheriff’s

      1
       The petition in this case was originally filed by Edwin R. Casey,
Roberts’ predecessor as Sheriff of Johnson County. After he was elected
Sheriff, Roberts was substituted as plaintiff.
      2
       The petition also sought appropriate funding for vehicles, uniforms,
training, and equipment. The trial court determined, however, that its
jurisdiction was limited to deciding the number of necessary employees and
their salaries, and thus it declined to award additional funds for other
purposes. That aspect of the judgment has not been appealed.

                                      2
              Department?

              5. Does the evidence preponderate against
              the trial court’s award of additional
              deputies and assistants?


                                         I



              Johnson County has a population of 13,7663.        At the

time of trial, the Johnson County Sheriff’s Department consisted

of the following employees: one sheriff; one cook; one secretary;

nine deputies; one county investigator; eight jailers; and four

dispatchers.       The Department has various responsibilities,

including keeping the peace, patrolling the entire county,

serving process, and operating the county jail, which houses an

average of 40 inmates.         In the 1995-96 fiscal year, the total

budget for the Sheriff’s Department and jail was $705,011.96.



              Athan Brown, Roberts’ expert witness,4 testified that

Johnson County had a crime index of 22.2, which was higher than

both the national crime index of 18.2 and the state index of

18.8.     Brown opined that the Sheriff’s staff should gradually

expand to include 43 employees, increasing to at least 35

employees in 1996.        Concluding that the current staff was

insufficient to operate the jail or to discharge the other duties

of the Sheriff’s Department, he recommended the immediate

addition of five deputies, two jailers, and one

investigator/detective.         Brown further suggested that salaries



     3
         According to the 1990 census.
     4
       The parties stipulated that Mr. Brown was an expert in police
administration. Among other things, he has served as a patrol officer, deputy
sheriff, criminal investigator, chief deputy, police instructor, crime lab and
police academy director, and professor of criminal justice.

                                         3
for the existing positions were inadequate, and he proposed

specific increases of those salaries.



          Brown pointed out that comparable counties spend 13.4%

of their total budgets on law enforcement, compared to the 4.0%

expended by Johnson County.   He also noted that each citizen of

Johnson County spent $53.50 annually on law enforcement, compared

to the statewide average of $121 per resident.   In light of these

statistics and his own observations, Brown concluded that an

increased budget for the Sheriff’s Department and jail was

necessary to enable Roberts and his staff to fulfill their

statutory obligations and operate the jail within acceptable

standards.



          Chief Deputy Mark Hutchinson also testified on behalf

of Roberts.   He stated that there were insufficient officers to

perform all of the necessary work of the Sheriff’s Department.

Hutchinson described occasions on which the lack of sufficient

deputies had posed a safety threat to an arresting officer, or

had caused an inability to respond promptly to calls for

assistance.



          Sheriff Roberts testified that, despite devoting all of

his working time to properly and efficiently conducting the

affairs of the Sheriff’s Department, he has been unable to meet

all of the obligations of his job.   At the time of trial, his

deputies were working twelve-hour shifts and were significantly

behind in serving papers.   Roberts testified that at a minimum,

he required one additional investigator, five additional road


                                 4
deputies, and two more jailers.



           In opposition to Roberts’ case, Lowe maintained that

the Sheriff could properly conduct his affairs within existing

budgetary constraints.    He contended that the jail was in

compliance with all requirements imposed by previous inspectors.

He further argued that the number of arrests made and papers

served by a deputy on an average shift was small, and that an

increase in personnel was not necessary.    He also testified that

a new emergency-911 system, operated outside of the Sheriff’s

Department, would soon be in effect, thus relieving the Sheriff’s

Department of the obligation to answer 911 calls and rendering

its dispatch positions obsolete.



           Lowe also offered the testimony of two members of the

Board of County Commissioners.    Each maintained that the Sheriff

possessed sufficient funds and personnel to do his job.



           The trial judge found that Roberts had proven, by a

preponderance of the evidence, that additional positions were

necessary for the proper performance of the Sheriff’s duties.     He

thus authorized the hiring of four new deputies, one new jailer,

two dispatchers (until such time as the new 911 system became

effective), and a part-time bailiff.    The court then established

salaries for each new employee, as well as salary increases for

all existing positions.    The trial court’s judgment was entered

on June 3, 1996.   Lowe filed his notice of appeal on June 21,

1996.   The trial court subsequently entered a supplemental order

on July 23, 1996, purporting to amend its judgment to allow


                                   5
Roberts to use the seven new positions “for any legitimate

activities of the Sheriff’s Department.”



                                 II



          An application under T.C.A. § 8-20-101, et seq. (1993 &

Supp. 1996), for authority to employ deputies and to establish

their salaries is treated like any other lawsuit.       Dulaney v.

McKamey, 856 S.W.2d 144, 146 (Tenn. App. 1992).       Therefore, our

review is de novo upon the record with a presumption of

correctness as to the trial court’s findings, unless the

preponderance of the evidence is otherwise.    Rule 13(d),

T.R.A.P.; Dulaney, 856 S.W.2d 144, 146 (Tenn. App. 1992).       The

trial court’s conclusions of law come to us free of any such

presumption.   Union Carbide Corp. v. Huddleston, 854 S.W.2d 87,

91 (Tenn. 1993).



          The relevant statutory scheme, T.C.A. § 8-20-101, et

seq. (1993 & Supp. 1996), provides in pertinent part:



                   T.C.A. § 8-20-101(a)(Supp. 1996)

          Where any one (1) of the clerks and masters
          of the chancery courts, the county clerks and
          the clerks of the probate, criminal, circuit
          and special courts, county trustees,
          registers of deeds, and sheriffs cannot
          properly and efficiently conduct the affairs
          and transact the business of such person’s
          office by devoting such person’s entire
          working time thereto, such person may employ
          such deputies and assistants as may be
          actually necessary to the proper conducting
          of such person’s office in the following
          manner and under the following conditions,
          namely:


                                  6
                             *     *       *   *

            (2) The sheriff may... make application to
            the judge of the circuit court in the
            sheriff’s county, for deputies and
            assistants, showing the necessity therefor,
            the number required and the salary that
            should be paid each; provided, that in the
            counties where criminal courts are
            established, the sheriff may apply to a judge
            of such criminal court; ...


                        T.C.A. § 8-20-102 (1993)

            ... the court shall promptly in term or at
            chambers have... a hearing on the
            application, on the petition and answer
            thereto, as will develop the facts, and the
            court may hear proof either for or against
            the petition. The court may allow or
            disallow the application, either in whole or
            in part, and may allow the whole number of
            deputies or assistants applied for or a less
            number, and may allow the salaries set out in
            the application or smaller salaries, all as
            the facts justify.


                      T.C.A. § 8-20-103(a) (1993)

            No deputy or deputies or assistants shall be
            allowed to any office, unless the actual
            officer is unable to personally discharge the
            duties of the office by devoting such
            officer’s entire working time thereto, except
            for field deputy sheriffs.



            The office of sheriff is a constitutional office.

Tenn. Const. art. VII, § 1.        Although the duties of sheriffs were

originally established by common law, most are now prescribed by

statute.    Smith v. Plummer, 834 S.W.2d 311, 313 (Tenn. App.

1992).    The primary5 statutory provisions essentially categorize

those duties into four classes: 1) serving process; 2) attending

the courts; 3) operating the jail; and 4) keeping the peace.



      5
       Several other statutory provisions enumerate duties of a sheriff.   See,
e.g., T.C.A. §§ 5-7-108, 37-1-213, 38-3-102, 41-2-108, and 41-4-101.

                                       7
T.C.A. § 8-8-201 (Supp. 1996); T.C.A. § 8-8-213; Smith, 834
S.W.2d at 313.



                                 III



          We first address Lowe’s third and fourth issues, which

concern the supplemental order of July 23, 1996.    The record

reveals that Lowe’s notice of appeal was filed on June 21, 1996,

approximately one month before the trial court entered the

supplemental order.    There is no indication in the record that

the supplemental order was entered in response to a motion of

either party.    On the contrary, the order indicates that the

trial judge, “upon reflection,” had determined that his previous

order “should be clarified.”



          The filing of a notice of appeal transfers jurisdiction

to the Court of Appeals.    Steele v. Wolfe Sales Co., 663 S.W.2d
799, 802 (Tenn. App. 1983).    Consequently, the trial court is

deprived of jurisdiction to take further action on the case, and

an order entered thereafter by the lower court is of no effect.

Huntington v. Lumpkin, 281 S.W.2d 403, 406 (Tenn. App. 1954);

James v. Williams, 99 S.W.2d 831, 832 (Tenn. App. 1936).     Thus,

the supplemental order entered by the trial court is void and of

no effect upon the court’s judgment of June 3, 1996.    We agree

with the appellant that the supplemental order should not have

been entered.



                                 IV




                                  8
          In another issue, Lowe contends that the trial court

erred by awarding specific salaries and salary increases to

specifically-named employees of the Sheriff’s Department.       In the

judgment, the trial court listed the salary of each position and

identified each position by including, in a column captioned “Now

Held By,” the name of the employee then holding that position.

Lowe argues that in doing so, the trial court exceeded its

authority under T.C.A. § 8-20-104, which contemplates an “order

or decree fixing the number of deputies and salaries.”        Id.   Lowe

cites the case of Moore v. Cates, 832 S.W.2d 570 (Tenn. App.

1992) for the proposition that the trial court is without

authority to identify deputies by name and award them salary

increases, and thus is limited to authorizing the required number

of deputies and fixing salaries for the positions.      Id.



          We disagree with Lowe’s contention.      Upon review of the

judgment, it appears that the trial court included the names of

the employees in the “Now Held By” column merely for

identification purposes.   This is in contrast to the Moore case,

wherein the trial court specifically set forth the “amount of

increases and salaries for the present employees of the...

Sheriff’s Department,” presumably for the purpose of awarding

those salaries to particular individuals.       Id. at 571.   In the

instant case, we find no error in the trial court’s inclusion of

the names of employees then holding positions in the Sheriff’s

Department.   Since many of those positions merited different

salaries within the same job category, it was necessary to

distinguish one position from another in order to match each new

salary with its proper position.       Thus, we find that the trial


                                   9
court’s inclusion of the employees’ names was for identification

purposes only, i.e., intended to assign each salary to its

corresponding position, and not to a particular employee.      We

therefore find no error in that aspect of the judgment.




                                 V



            Lowe also insists that the evidence preponderates

against the trial court’s finding that additional employees were

necessary to enable Roberts to perform his duties as sheriff.



            A trial court’s authorization of additional employees

is subject to the prerequisite that the sheriff demonstrate an

inability to “properly and efficiently conduct the affairs of

[his or her] office by devoting [his or her] entire working time

thereto.”   T.C.A. § 8-20-101(a)(Supp. 1996).   As stated in

Cunningham v. Moore County, 604 S.W.2d 866 (Tenn. App. 1980), the

sheriff is required



            to prove in numerical quantity the number of
            times per day, week, month or year the
            Sheriff is called upon to perform the
            statutory duties of his office, that he and
            his previously authorized employees have
            devoted their full working time to the
            performance of such duties and that their
            combined efforts have not been sufficient to
            perform all such duties, some of which have
            not been performed for this reason.



Id. at 868.    In Cunningham, the court affirmed the trial court’s

dismissal of a similar claim.    The court noted that, among other

things, the sheriff had failed to introduce any evidence

                                 10
regarding the frequency of arrests, complaints, and service of

process.   The sheriff likewise had provided no information as to

the number of inmates in the county jail, which was occupied only

part-time.   As a result, he had failed to carry the burden of

proving his inability to discharge, under existing conditions,

the statutory duties of his office.



           By contrast, in the instant case, Roberts presented

evidence pertaining to each of the above-quoted requirements.       In

addition to his own testimony, he offered that of his chief

deputy, Mark Hutchinson; both testified that the current budget

was inadequate, and that the existing staff could not perform all

of the duties of the Sheriff’s Department.     Roberts provided

specific, quantitative evidence concerning calls received,

arrests made, and papers served.      The evidence indicates that the

deputies were working twelve-hour shifts, were having difficulty

responding promptly to calls, and had fallen behind on serving

over 300 papers.   Furthermore, the expert witness, Athan Brown,

testified regarding the results of his extensive study of the

Sheriff’s Department and jail.   His findings indicate that

existing personnel were inadequate to operate the jail and keep

the peace.



           In opposition to Roberts’ case, Lowe essentially

offered only his own opinion, and the opinion of two members of

the Board of County Commissioners, that Roberts possessed ample

funding and personnel to conduct his affairs.     He presented no

expert analysis to rebut that of Brown, and no testimony by any

law enforcement official to contradict that of Roberts and


                                 11
Hutchinson.



           From the evidence before him, the trial judge concluded

that additional officers were necessary for the proper and

efficient performance of the sheriff’s statutory duties.      He thus

awarded the Sheriff’s Department four new deputies, one

additional jailer, and a part-time bailiff.     The trial judge also

determined that two additional dispatchers should be retained

until the implementation of the new 911 system.     He then

established salaries for all new and existing positions.



           In reaching the conclusions that he did, the trial

judge was clearly influenced by the testimony of Roberts and

Brown.   We note that the trial court is in the best position to

assess the credibility of the witnesses, and such determinations

are entitled to great weight on appeal.     Bowman v. Bowman, 836
S.W.2d 563, 566 (Tenn. App. 1991).     Upon review of the record, we

are unable to say that the evidence preponderates against most of

the trial court’s findings regarding the new salaries and the

necessity of additional employees.     Dulaney v. McKamey, 856
S.W.2d 144, 147 (Tenn. App. 1992).      We uphold the trial court’s

award of four additional deputies, one jailer, and a part-time

bailiff.   We also affirm its modification of the salaries for all

existing positions and its establishment of salaries for the new

deputies, jailer, and bailiff.



           With regard to the award of two additional dispatchers,

however, we believe that the evidence does preponderate against

the findings of the trial court.      At the time of trial, the


                                 12
Sheriff’s Department employed four dispatchers.   In his report

and testimony, Brown did not recommend additional dispatchers; he

merely suggested that there be one chief dispatcher and three

other dispatchers.   Furthermore, Roberts testified as follows:



          Q. Now, you have -- you currently have on
          the payroll four dispatchers?

          A.   Correct.

          Q.   And is that sufficient?

          A.   Yes sir.



          The record is devoid of evidence that the Sheriff’s

Department needed additional dispatchers.   We therefore reverse

the trial court’s award of those two positions.   We affirm the

salaries set by the trial judge for the four original dispatch

positions.



                                 VI



          The final issue for our consideration concerns the

trial court’s retroactive application of the new salaries to

January 1, 1996.   As noted earlier, the trial was held on May 23,

1996, and the court’s judgment was entered on June 3, 1996.



          T.C.A. § 8-20-101, et seq. (1993 & Supp. 1996),

contains no provision for an award of retroactive raises, nor has

Roberts cited any authority in his brief to support the trial

court’s action.    We therefore conclude that the trial court

abused its discretion in making the salaries effective

retroactively.

                                 13
          For the foregoing reasons, so much of the trial court’s

judgment as pertains to the effective date of the new salaries for the

various positions is modified to reflect that they are effective June

3, 1996, the date of the trial court’s judgment.   We reverse that

portion of the judgment that provides for the hiring of two




                                  14
additional dispatchers, each at an annual salary of $13,000.      The

trial court’s “supplemental order” of July 23, 1996, is held void

for lack of jurisdiction.   The remainder of the trial court’s

judgment is affirmed.   Costs on appeal are assessed against the

appellant and his surety.   This case is remanded to the trial

court for such further proceedings as are necessary, consistent

with this opinion.




                                     __________________________
                                     Charles D. Susano, Jr., J.


CONCUR:



_________________________
Houston M. Goddard, P.J.



_________________________
Herschel P. Franks, J.




                                15